DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claim 13 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.
 The preamble of claim 13 recites “a computer readable medium”.
 	In order to overcome the 101 rejection, the preamble of claim 13 should be amended as “A computer program product stored on a non-transitory computer readable medium for pairing a device with a cellular subscription, comprising computer readable programming for causing a computer to control execution of an application for pairing a device with a cellular subscription comprising:”.

Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. 	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,115,542. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
	Regarding claims 1, 7, 13, 14 and 21, Hu teaches a computer-implemented method comprising: 
 	enrolling a device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan of one or more users, wherein the enrollment includes providing an identifier for the enabled device to a cellular service provider, effectively adding the enabled device to the cellular subscription and associated billing plan; and 
 	allowing a second user to use capabilities of the enabled device as governed by the cellular subscription and associated billing plan through a cellular service provider chosen by the second user; 
 	while the enabled device is also available for use by a first user via cellular service subscription and associated billing plan through a cellular service provider chosen by the first user.  
 	Regarding claims 2, 8 and15, Hu teaches the cellular service provider chosen by the first user is same as the cellular service provider chosen by the second user, or different from the cellular service provider chosen by the second user (see claims 1, 9 and 17, or see claims 1-24 of U.S. Patent No. 11,115,542).  
 	Regarding claims 3, 9 and 16, Hu teaches managing data flow through one or more data paths according to usage requirements by the first user and the second user (see claims 1, 9 and 17, or see claims 1-24 of U.S. Patent No. 11,115,542).   
 	Regarding claims 4, 10 and 17, Hu teaches managing data flow through one or more data paths according to connectivity parameters controlled by the cellular service provider and the device, and according to usage requirements by the first user and the second user (see claims 1, 9 and 17, or see claims 1-24 of U.S. Patent No. 11,115,542).   
 	Regarding claims 5, 11 and 18, Hu teaches the one or more users comprise any of enterprise, consumer and a combination thereof (see claims 1, 9 and 17, or see claims 1-24 of U.S. Patent No. 11,115,542).   
 	Regarding claims 6, 12 and 20, Hu teaches the device identifier comprises any of international mobile subscriber identification (IMSI), mobile directory number (MDN), mobile subscriber integrated services digital network number (MSISDN) and a combination thereof (see claims 1, 9 and 17, or see claims 1-24 of U.S. Patent No. 11,115,542).  
  	Regarding claim 19, Hu teaches the network service provider comprises any of cellular service provider, internet service provider or a combination thereof (see claims 1, 9 and 17, or see claims 1-24 of U.S. Patent No. 11,115,542).    
 	

4. 	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,140,274. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claims 1, 7, 13, 14 and 21, Johnson teaches a computer-implemented method comprising: 
 	enrolling a device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan of one or more users, wherein the enrollment includes providing an identifier for the enabled device to a cellular service provider, effectively adding the enabled device to the cellular subscription and associated billing plan; and 
 	allowing a second user to use capabilities of the enabled device as governed by the cellular subscription and associated billing plan through a cellular service provider chosen by the second user; 
 	while the enabled device is also available for use by a first user via cellular service subscription and associated billing plan through a cellular service provider chosen by the first user (see claim 1, or claims 1-7 of U.S. Patent No. 11,140,274).  
 	Regarding claims 2, 8 and15, Johnson teaches the cellular service provider chosen by the first user is same as the cellular service provider chosen by the second user, or different from the cellular service provider chosen by the second user (see claim 1, or claims 1-7 of U.S. Patent No. 11,140,274).  
 	Regarding claims 3, 9 and 16, Johnson teaches managing data flow through one or more data paths according to usage requirements by the first user and the second user (see claim 1, or claims 1-7 of U.S. Patent No. 11,140,274).  
 	Regarding claims 4, 10 and 17, Johnson teaches managing data flow through one or more data paths according to connectivity parameters controlled by the cellular service provider and the device, and according to usage requirements by the first user and the second user (see claim 1, or claims 1-7 of U.S. Patent No. 11,140,274).  
 	Regarding claims 5, 11 and 18, Johnson teaches the one or more users comprise any of enterprise, consumer and a combination thereof (see claim 1, or claims 1-7 of U.S. Patent No. 11,140,274).  
 	Regarding claims 6, 12 and 20, Johnson teaches the device identifier comprises any of international mobile subscriber identification (IMSI), mobile directory number (MDN), mobile subscriber integrated services digital network number (MSISDN) and a combination thereof (see claim 1, or claims 1-7 of U.S. Patent No. 11,140,274).  
  	Regarding claim 19, Johnson teaches the network service provider comprises any of cellular service provider, internet service provider or a combination thereof (see claim 1, or claims 1-7 of U.S. Patent No. 11,140,274).  

5. 	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,667,806. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claims 1, 7, 13, 14 and 21, Johnson teaches a computer-implemented method comprising: 
 	enrolling a device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan of one or more users, wherein the enrollment includes providing an identifier for the enabled device to a cellular service provider, effectively adding the enabled device to the cellular subscription and associated billing plan; and 
 	allowing a second user to use capabilities of the enabled device as governed by the cellular subscription and associated billing plan through a cellular service provider chosen by the second user; 
 	while the enabled device is also available for use by a first user via cellular service subscription and associated billing plan through a cellular service provider chosen by the first user (see claims 1, 2, 5, 6, 9, 10, 11, 15, 16 and 20, or see claims 1-20 of U.S. Patent No. 9,667,806).  
 	Regarding claims 2, 8 and15, Johnson teaches the cellular service provider chosen by the first user is same as the cellular service provider chosen by the second user, or different from the cellular service provider chosen by the second user (see claims 1, 2, 5, 6, 9, 10, 11, 15, 16 and 20, or see claims 1-20 of U.S. Patent No. 9,667,806).  
 	Regarding claims 3, 9 and 16, Johnson teaches managing data flow through one or more data paths according to usage requirements by the first user and the second user (see claims 1, 2, 5, 6, 9, 10, 11, 15, 16 and 20, or see claims 1-20 of U.S. Patent No. 9,667,806).  
 	Regarding claims 4, 10 and 17, Johnson teaches managing data flow through one or more data paths according to connectivity parameters controlled by the cellular service provider and the device, and according to usage requirements by the first user and the second user (see claims 1, 2, 5, 6, 9, 10, 11, 15, 16 and 20, or see claims 1-20 of U.S. Patent No. 9,667,806).  
 	Regarding claims 5, 11 and 18, Johnson teaches the one or more users comprise any of enterprise, consumer and a combination thereof (see claims 1, 2, 5, 6, 9, 10, 11, 15, 16 and 20, or see claims 1-20 of U.S. Patent No. 9,667,806).  
 	Regarding claims 6, 12 and 20, Johnson teaches the device identifier comprises any of international mobile subscriber identification (IMSI), mobile directory number (MDN), mobile subscriber integrated services digital network number (MSISDN) and a combination thereof (see claims 1, 2, 5, 6, 9, 10, 11, 15, 16 and 20, or see claims 1-20 of U.S. Patent No. 9,667,806).  
  	Regarding claim 19, Johnson teaches the network service provider comprises any of cellular service provider, internet service provider or a combination thereof (see claims 1, 2, 5, 6, 9, 10, 11, 15, 16 and 20, or see claims 1-20 of U.S. Patent No. 9,667,806).  

6. 	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17/726,915 (reference application) (or US 2022/0247869 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claims 1, 7, 13, 14 and 21, Johnson teaches a computer-implemented method comprising: 
 	enrolling a device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan of one or more users, wherein the enrollment includes providing an identifier for the enabled device to a cellular service provider, effectively adding the enabled device to the cellular subscription and associated billing plan; and 
 	allowing a second user to use capabilities of the enabled device as governed by the cellular subscription and associated billing plan through a cellular service provider chosen by the second user; 
 	while the enabled device is also available for use by a first user via cellular service subscription and associated billing plan through a cellular service provider chosen by the first user (see claims 1, 13 and 25, or see claims 1-36 of Application No. 17/726,915 or US 2022/0247869 A1).  
 	Regarding claims 2, 8 and15, Johnson teaches the cellular service provider chosen by the first user is same as the cellular service provider chosen by the second user, or different from the cellular service provider chosen by the second user (see claims 1, 13 and 25, or see claims 1-36 of Application No. 17/726,915 or US 2022/0247869 A1).  
 	Regarding claims 3, 9 and 16, Johnson teaches managing data flow through one or more data paths according to usage requirements by the first user and the second user (see claims 1, 13 and 25, or see claims 1-36 of Application No. 17/726,915 or US 2022/0247869 A1).  
 	Regarding claims 4, 10 and 17, Johnson teaches managing data flow through one or more data paths according to connectivity parameters controlled by the cellular service provider and the device, and according to usage requirements by the first user and the second user (see claims 1, 13 and 25, or see claims 1-36 of Application No. 17/726,915 or US 2022/0247869 A1).  
 	Regarding claims 5, 11 and 18, Johnson teaches the one or more users comprise any of enterprise, consumer and a combination thereof (see claims 1, 13 and 25, or see claims 1-36 of Application No. 17/726,915 or US 2022/0247869 A1).  
 	Regarding claims 6, 12 and 20, Johnson teaches the device identifier comprises any of international mobile subscriber identification (IMSI), mobile directory number (MDN), mobile subscriber integrated services digital network number (MSISDN) and a combination thereof (see claims 1, 13 and 25, or see claims 1-36 of Application No. 17/726,915 or US 2022/0247869 A1).  
  	Regarding claim 19, Johnson teaches the network service provider comprises any of cellular service provider, internet service provider or a combination thereof (see claims 1, 13 and 25, or see claims 1-36 of Application No. 17/726,915 or US 2022/0247869 A1).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




7. 	Claims 1, 7, 13, 14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/465,982 (reference application) (or US 2021/0400150 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claims 1, 7, 13, 14 and 21, Hu teaches a computer-implemented method comprising: 
 	enrolling a device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan of one or more users, wherein the enrollment includes providing an identifier for the enabled device to a cellular service provider, effectively adding the enabled device to the cellular subscription and associated billing plan; and 
 	allowing a second user to use capabilities of the enabled device as governed by the cellular subscription and associated billing plan through a cellular service provider chosen by the second user; 
 	while the enabled device is also available for use by a first user via cellular service subscription and associated billing plan through a cellular service provider chosen by the first user (see Hu, claim 1 of Application No. 17/465,982 (reference application) (or US 2021/0400150 A1).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8. 	Claims 2-6, 8-12, 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/465,982 (reference application) (or US 2021/0400150 A1) in view of claims 1-7 of U.S. Patent No. 11,140,274.
 	Regarding claims 2, 8 and15, Hu (-982) teaches claim 1.  Hu (-982) does not specification disclose the cellular service provider chosen by the first user is same as the cellular service provider chosen by the second user, or different from the cellular service provider chosen by the second user.  
 	Johnson (-274) teaches the cellular service provider chosen by the first user is same as the cellular service provider chosen by the second user, or different from the cellular service provider chosen by the second user (see Johnson (-274), claim 2, or see claims 1-7 of U.S. Patent No. 11,140,274).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Johnson (-274) into the system of Hu (-982) so that payments can be conveniently made since same service provider chosen by both first user and second user.
	Regarding claims 3, 9 and 16, the combination of Hu (-982) and Johnson (-274) further teaches managing data flow through one or more data paths according to usage requirements by the first user and the second user (see Johnson (-274), claim 3, or see claims 1-7 of U.S. Patent No. 11,140,274).  
 	Regarding claims 4, 10 and 17, the combination of Hu (-982) and Johnson (-274) further teaches managing data flow through one or more data paths according to connectivity parameters controlled by the cellular service provider and the device, and according to usage requirements by the first user and the second user (see Johnson (-274), claim 4, or see claims 1-7 of U.S. Patent No. 11,140,274).  
 	Regarding claims 5, 11 and 18, the combination of Hu (-982) and Johnson (-274) further teaches the one or more users comprise any of enterprise, consumer and a combination thereof (see Johnson (-274), claim 5, or see claims 1-7 of U.S. Patent No. 11,140,274).
 	Regarding claims 6, 12 and 20, the combination of Hu (-982) and Johnson (-274) further teaches the device identifier comprises any of international mobile subscriber identification (IMSI), mobile directory number (MDN), mobile subscriber integrated services digital network number (MSISDN) and a combination thereof (see Johnson (-274), claim 7, or see claims 1-7 of U.S. Patent No. 11,140,274).  
  	Regarding claim 19, Hu teaches the network service provider comprises any of cellular service provider, internet service provider or a combination thereof (see Johnson (-274), claim 6, or see claims 1-7 of U.S. Patent No. 11,140,274).  
 	This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. 	Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mikan et al (US 2012/0046024 A1).
 	Regarding claims 1, 7, 13, 14 and 21, Mikan teaches a computer-implemented method (see [0005], [001], [035], [0053], [0055], “computer”) comprising: 
 	enrolling a device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan of one or more users (see Fig.1, “Child mobile device 122” reads on Applicant’s “a second device” and “Parent mobile device 125” reads on Applicant’s “a first device”, respectively, or see [0014], “The child and parent are referred to herein as "first party" and "second party," respectively”, and [0013], “In one embodiment, mobile devices 122 and 125 are both supported by a same network provider and associated with a same customer account.  First party mobile device 122 may be, for example a child's mobile device under a same billing plan as a parent's mobile device 125”.  Note that, in order to have “a same billing plan”, Mikan inherently teaches “enrolling/registering”.  In addition, see [0057], “The HLR 512 is a database that contains administrative information regarding each subscriber registered in a corresponding GSM network”), 
 	wherein the enrollment includes providing an identifier for the enabled device to a cellular service provider (see [0056], “an Equipment Identity Register (EIR)”, [0057], “registered”, “identity” and “The EIR 518 stores security-sensitive information about the mobile equipment”, also see [0059], and [0072], “register”, “registration” reads on Applicant’s “enrolling”.  Note that, in order to have “a child's mobile device under a same billing plan as a parent's mobile device 125” (see [0013]), Mikan inherently teaches “enrolling/registering” and “providing an identifier for the second device to a cellular service provider”), 
 	effectively adding the enabled device to the cellular subscription and associated billing plan (also see Fig.1 and [0013], “First party mobile device 122 may be, for example a child's mobile device under a same billing plan as a parent's mobile device 125”.  In this case, Mikan’s “under a same billing plan” reads on Applicant’s “effectively adding… and associated billing plan”); and 
 	allowing a second user to use capabilities of the enabled device as governed by the cellular subscription and associated billing plan through a cellular service provider chosen by the second user (see Fig.1, “Child mobile device 122” and see [0050], “a child's mobile device could permit a direct, unscreened connection for a 911 call”.  In this case, Mikan’s “a child”/“a child's mobile device”/“first party mobile device 122” reads on Applicant’s “a second user/the second device”, In addition, see Fig.1 and [0013], “First party mobile device 122 may be, for example a child's mobile device under a same billing plan as a parent's mobile device 125”.  In this case, Mikan’s “under a same billing plan” reads on Applicant’s “effectively adding… and associated billing plan”); 
 	while the enabled device is also available for use by a first user via cellular service subscription and associated billing plan through a cellular service provider chosen by the first user (see Abstract, [0002], [0003], [0004], [0014], [0029], [0034], [0036], [0037], [0039], [0048], [0050], where Mikan teaches the “parent”/“parent's mobile device 125”/“second party mobile device 125” monitoring, controlling over, managing, recording… the “child”/“child's mobile device”/“first party mobile device 122”, and see Fig.1, “Child mobile device 122”, and see [0050], “a child's mobile device could permit a direct, unscreened connection for a 911 call”.  In addition, see Fig.1, “Parent's mobile device 125” and [0013], “First party mobile device 122 may be, for example a child's mobile device UNDER a same billing plan as a parent's mobile device 125”.  Note that, in this case, Mikan teaches “an associated billing plan of the first user's choice”, because “a child's mobile device UNDER a same billing plan as a parent's mobile device 125”).  
 	Regarding claims 2, 8 and15, Mikan teaches the cellular service provider chosen by the first user is same as the cellular service provider chosen by the second user, or different from the cellular service provider chosen by the second user (see [0013], “In one embodiment, mobile devices 122 and 125 are both supported by a same network provider and associated with a same customer account.  First party mobile device 122 may be, for example a child's mobile device UNDER a SAME billing plan as a parent's mobile device 125”.  Note that, in this case, Mikan teaches “as the cellular service provider chosen by the second user”, because “a child's mobile device UNDER a SAME billing plan as a parent's mobile device 125”).  
 	Regarding claims 3, 9 and 16, Mikan teaches managing data flow through one or more data paths according to usage requirements by the first user and the second user (Mikan teaches this claimed limitations because see [0013], “In one embodiment, mobile devices 122 and 125 are both supported by a same network provider and associated with a same customer account.  First party mobile device 122 may be, for example a child's mobile device UNDER a SAME billing plan as a parent's mobile device 125”, see Abstract, [0002], [0003], [0004], [0014], [0029], [0034], [0036], [0037], [0039], [0048], [0050], where Mikan teaches the “parent”/“parent's mobile device 125”/“second party mobile device 125” monitoring, controlling over, managing, recording… the “child”/“child's mobile device”/“first party mobile device 122”, and see Fig.1, “Child mobile device 122”,  and see [0050], “a child's mobile device could permit a direct, unscreened connection for a 911 call”).  
 	Regarding claims 4, 10 and 17, Mikan teaches managing data flow through one or more data paths according to connectivity parameters controlled by the cellular service provider and the device, and according to usage requirements by the first user and the second user (Mikan teaches this claimed limitations because see [0013], “In one embodiment, mobile devices 122 and 125 are both supported by a same network provider and associated with a same customer account.  First party mobile device 122 may be, for example a child's mobile device UNDER a SAME billing plan as a parent's mobile device 125”, see Abstract, [0002], [0003], [0004], [0014], [0029], [0034], [0036], [0037], [0039], [0048], [0050], where Mikan teaches the “parent”/“parent's mobile device 125”/“second party mobile device 125” monitoring, controlling over, managing, recording… the “child”/“child's mobile device”/“first party mobile device 122”, and see Fig.1, “Child mobile device 122”,  and see [0050], “a child's mobile device could permit a direct, unscreened connection for a 911 call”).  
 	Regarding claims 5, 11 and 18, Mikan teaches the one or more users comprise any of enterprise, consumer and a combination thereof (see [0014] and [0061], “a customer”).  
 	Regarding claims 6, 12 and 20, Mikan teaches the device identifier comprises any of international mobile subscriber identification (IMSI), mobile directory number (MDN), mobile subscriber integrated services digital network number (MSISDN) and a combination thereof (see [0055] and [0059], “IMSI”, see [0025], [0036], [0040], [0041], [0042] and [0044], “telephone number” read on Applicant’s “directory number (MDN)”).  
  	Regarding claim 19, Mikan teaches the network service provider comprises any of cellular service provider, internet service provider or a combination thereof (see [0018] and [0062], “internet”, “web site”, see [0052] and [0053], “a cellular 
communications operating environment”).  
 	
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642